DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I and Species 4 (figure 4), alleged to correspond to claims 1-17, in the reply filed on 9/30/22 is acknowledged.
Please note that claims 3-9 and 11-16 describe non-elected figure 1A and not elected figure 4.  These claims describe each FLI having multiple vias 121/122/123 and pads 111/112/113 while elected figure 4 only has one via 412 and one pad 411.
Consequently, the examined claim set only includes claims 1, 2, and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., US 2020/0035591, in view of Kim et al., US 9,867,296.
Regarding claim 1, Hu (figure 5) teaches a semiconductor package, comprising:
a plurality of conductive layers FP/110a over a package substrate 110, wherein the plurality of conductive layers FP/110a include a first conductive layer FP and first-level interconnects (FLIs) 110a in the package substrate 110;
a bridge 320 (paragraph 0022, end of left column) coupled directly to the first conductive layer 110a, wherein the first conductive layer 110a is coupled (through the via) to the FLIs FP; and
a dielectric 230 over the plurality of conductive layers FP/110a the bridge 320, and the solder resist of the package substrate 140.
Hu fails to teach a solder resist surrounds the FLIs, wherein the solder resist has a top surface that is substantially coplanar to a plurality of top surfaces of the FLIs.
Kim (figure 23) teaches a solder resist 108 surrounds the FLIs 115, wherein the solder resist 108 has a top surface that is substantially coplanar to a plurality of top surfaces of the FLIs 106.
Hu, which broadly teaches using conductive features CF, fails to teach the bridge 320 is coupled directly to the first conductive layer FP’ with a plurality of solder balls.
Kim teaches a chip 110 is coupled directly to the first conductive layer 106 with a plurality of solder balls 109.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the solder balls of Kim in the invention of Hu because Kim teaches solder balls are conventionally known and used conductive features.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 2, Hu (figure 5) teaches the bridge 320 is an embedded multi-die interconnect bridge (EMIB).  Bridge 320 is embedded in dielectric 230 and multiple die 10 are bridged.
As to claim 10, Hu (figure 5) teaches a semiconductor package, comprising:
a plurality of conductive layers over a package substrate 110, wherein the plurality of conductive layers FP/110a include a first conductive layer 110a and FLIs FP in the package substrate 110;
a plurality of conductive pillars TV coupled to the first conductive layer 110a and the FLIs FP, wherein the first conductive layer 110a is coupled (through FV) to the FLIs FP;
a bridge 320 coupled directly to the first conductive layer 110a;
a dielectric 230 over the plurality of conductive layers FP/110a, the plurality of conductive pillars TV, the bridge 320, and the solder resist of the package substrate; and
a plurality of dies 10 over the package substrate 140, wherein the plurality of dies 10 are coupled directly to the FLIs FP with a plurality of conductive bumps (see figure 2, 12 & paragraph 0032) , and wherein the plurality of dies 10 are communicatively coupled with the bridge.
Hu fails to teach a solder resist surrounds the FLIs, wherein the solder resist has a top surface that is substantially coplanar to a plurality of top surfaces of the FLIs.
Kim (figure 23) teaches a solder resist 108 surrounds the FLIs 115, wherein the solder resist 108 has a top surface that is substantially coplanar to a plurality of top surfaces of the FLIs 106.
Hu, which broadly teaches using conductive features CF, fails to teach the bridge 320 is coupled directly to the first conductive layer FP’ with a plurality of solder balls.
Kim teaches a chip 110 is coupled directly to the first conductive layer 106 with a plurality of solder balls 109.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the solder balls of Kim in the invention of Hu because Kim teaches solder balls are conventionally known and used conductive features.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Conclusion

Any inquiry should be directed to DAVID A ZARNEKE at (571)272-1937. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        11/16/22